Citation Nr: 1417944	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO determined that new and material evidence had not been submitted and declined to reopen the claim of service connection for a psychiatric disorder.

As indicated January 2011 Statement of the Case( SOC), the RO reopened the claim for service connection for a psychiatric disorder, to include major depressive disorder, dysthymic disorder, anxiety disorder NOS, personality disorder NOS, bipolar disorder and attention deficit disorder.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. § 5108 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  This matter goes to the Board's jurisdiction to reach the underlying claim and to adjudicate that claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As the Board must first decide whether new and material evidence to reopen the claim for a psychiatric disorder has been received before it can address the matter on the merits - and in light of the Board's favorable action on the petition to reopen - the Board has characterized the appeal as to the psychiatric disorder as encompassing the two issues listed on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2012. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the issues currently on appeal. 

As discussed in detail below, at the May 2012 video conferencing hearing the Veteran withdrew his appeal of the issue of entitlement to service connection for alcohol dependence. 

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In January 2000, the RO denied the claim of service connection for a psychiatric disorder because there was no evidence of any currently diagnosed psychiatric disorder and no evidence linking any current condition to military service.  The Veteran did not file a timely appeal, and the January 2000 rating decision became final.

2. The additional evidence received since the January 2000 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.  

3. On May 10, 2012, prior to the promulgation of a Board decision in the appeal, the Board received notification from the Veteran at the video conferencing hearing that a withdrawal of the appeal concerning the issue of entitlement to service connection for alcohol dependence was requested.





CONCLUSIONS OF LAW

1. The January 2000 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for withdrawal of the appeal concerning the issue of entitlement to an increased rating for to service connection for alcohol dependence by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

New and Material Evidence to Reopen a Claim for an Acquired Psychiatric Disorder

The Veteran's claim of entitlement to service connection for a psychiatric disorder was previously denied by the RO in January 2000.  The Veteran did not appeal this decision and it is, therefore, final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied because there was no evidence of any currently diagnosed psychiatric disorder and no evidence linking any current condition to military service.  Therefore, for the evidence to be material in this case, it must address one of these unestablished facts. 

With that having been said, the Board finds that evidence has been submitted that is both new and material.  A March 1997 private psychological evaluation indicates diagnoses of dysthymic disorder and generalized anxiety disorder.  VA treatment records from May 2008 to July 2010 indicate diagnoses of major depressive disorder, adjustment disorder and bipolar mood disorder and treatment for these disorders.  A February 2011 private opinion stated "my opinion is that his previous military experience is more likely than not responsible for much of his depression."  An April 2011 VA examination indicates diagnoses of depression NOS and anxiety NOS.  

As this evidence relates directly to the reason why the Veteran's claim was previously denied in January 2000, and the Veteran has not provided this evidence of diagnosis of and treatment for a psychiatric condition previously, it qualifies as new and material evidence and the claim of entitlement to service connection for an acquired psychiatric condition is reopened.

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative withdrew his appeal concerning the issue of entitlement to service connection for alcohol dependence, on the record of proceedings at the May 2012 video conferencing hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that discrete issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

As new and material evidence has been submitted, the claim for service connection for a psychiatric disorder is reopened; and thus to this extent only, appeal is granted.

The appeal concerning the issue of entitlement to service connection for alcohol dependence is dismissed.


REMAND

The Board finds that further development is warranted for the reopened claim of entitlement to service connection for a psychiatric disorder.

During the May 2012 video conferencing hearing the Veteran testified that his depression was caused by harassment from his unit after serving on the command inspection team.  The Veteran stated 

And when we got back he rescinded my orders to E5, and then kicked me off the team and sent me back to my unit.  And when I got back there, of course, he didn't tell them that I was bad or whatever.  And they didn't-they kind of abused me for about a year and a half there because of the fact that I had got kicked off this team. 

The Veteran further stated "It seemed like I was always on like -you know, I was always on edge because I always had to - something could always happen.  And I was always on edge that they were going to be after me."  

The Board finds that the testimony during the May 2012 hearing constitutes new evidence that was not taken into consideration during the April 2011 VA examination.  Thus, a new VA examination is warranted to determine the nature and etiology of the Veteran's psychiatric disorder.  The VA examiner should carefully review the entire claims file, including the Veteran's testimony during the May 2012 hearing, and opine if the Veteran has a psychiatric disorder that is at least likely as not related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be scheduled for a VA examination before an appropriate physician to determine the nature and etiology of his psychiatric disorder.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with this examination and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies, and identify the proper disability associated with the Veteran's psychiatric condition.  The examiner should provide an opinion on:

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder is of service onset or otherwise related thereto.

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding his history and symptomatology concerning his disability.   

2. After ensuring that the above development is fully undertaken, the RO/AMC should readjudicate the Veteran's claims on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


